      Case 4:20-cv-00546-LCB-GMB Document 9 Filed 08/19/20 Page 1 of 2                   FILED
                                                                                2020 Aug-19 AM 09:47
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 WARREN TREVOR AUGUSTINE,                 )
                                          )
       Petitioner,                        )
                                          )
 v.                                       )   Case No 4:20-cv-00546-LCB-GMB
                                          )
 WILLIAM BARR,                            )
                                          )
       Respondent.                        )

                          MEMORANDUM OPINION

       The Magistrate Judge filed a Report and Recommendation on July 16, 2020,

recommending that this petition for habeas corpus relief filed pursuant to 28 U.S.C.

§ 2241 be dismissed without prejudice as prematurely filed. (Doc. 7). Although the

parties were advised of the right to file objections to the Report and

Recommendation, no objections have received by the Court, and the time limitation

for filing has expired.

      After a de novo consideration of the entire file in this action, including the

Report and Recommendation, the Court ADOPTS the Magistrate Judge’s Report

and ACCEPTS his recommendation. The Court finds that the petition for writ of

habeas corpus is due to be DISMISSED WITHOUT PREJUDICE.

      A separate order will be entered.
Case 4:20-cv-00546-LCB-GMB Document 9 Filed 08/19/20 Page 2 of 2




DONE and ORDERED August 19, 2020.



                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE




                               2
